Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s Amendment filed  on 6/17/2022
Claims 7 and 9-15 have been cancelled
Claims 1-6, 8 and 16-26 have been submitted for examination
Claims   1-1-6, 8 and 16-26 have been allowed
Allowable Subject Matter
1.	Claims 1-6, 8 and 16-26  allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to a semiconductor memory device, the semiconductor memory device5 includes a memory block including memory cells, a peripheral circuit configured to program the memory cells in a set program state during a test operation and perform a test erase voltage application operation on the memory cells programmed in the set program state, and control logic configured to control the peripheral circuit to count abnormal memory0 cells of which a threshold voltage is less than a set threshold voltage among the memory cells. 

The prior art of record for example Mu teaches a technique for detecting a leaky bit of a non-volatile memory includes erasing cells of a non-volatile memory. A bias stress is applied to the cells subsequent to the erasing. An erase verify operation is performed on the cells subsequent to the applying a bias stress to the cells. Finally, it is determined whether the cells pass or fail the erase verify operation based on whether respective threshold voltages of the cells are below an erase verify level.


30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A semiconductor memory device comprising: a memory block including memory cells; a peripheral circuit configured to program the memory cells to a set program state during a test operation and perform a test erase voltage application operation on the memory cells programmed to the set program state; and  control logic configured to control the peripheral circuit to detect and count memory cells having a threshold voltage lower than a lowest threshold voltage of the set program state among the memory cells after the test erase voltage application operation is performed.”.
	Claims 2-6 and 8 depend from claim 1, are also allowable.
	Claims 16 and 22 are allowable for the same reasons as per Claim 1.
	Claims 17-21 depend from claim 16, are also allowable.
	Claims 23-26 depend from claim 22, are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112